DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2015/0064215, March 2015, of record), and in further view of Greif et al (EP 2377928, October 2011, of record), Haghighat et al (The Journal of Biological Chemistry, 1997, 272, 35: 21677-21680, of record) and Finn et al (US 2004/0142892, July 2004, cited from IDS).

Huang et al do not teach mRNA of SEQ ID NO: 1, 5'-capped T7 RNA polymerase mRNA, or the composition further comprising liposome with DOPC.
Greif et al teach mRNA of T7 RNA polymerase of SEQ ID NO: 1 (see paragraph [0052]), which is identical to instant SEQ ID NO: 1.
Haghighat et al teach that 5'-cap is essential for effective translation of mRNA in eukaryotic cells (see Abstract).
Finn et al teach T7 autogene under control of eukaryotic promoter comprising RNA polymerase promoter operably linked to a gene encoding RNA polymerase (see paragraph [0007], Figure 1) further comprising IRES (see paragraph [0013]), poly A and termination sequences (see paragraph [0111]) for use in eukaryotic expression cassette (see paragraph [0002]). Such autogene can be used to produce nucleic acid product of interest such as siRNA in a eukaryotic cell or tissue (see paragraphs [0016, 0010, 0019-0020]). Such construct can be delivered into a cell using liposome comprising DOPC (see paragraph [0153]) and can be used for treatment of cancer (see paragraph [0021]). Finn et al point out that mRNA in 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to deliver the composition taught by Huang et al using liposomes taught by Finn et al and initiate production of T7 RNA polymerase using mRNA taught by Grief et al, modified by 5'-cap as taught by Haghighat et al and Finn et al. One of the ordinary skill in the art would be motivated to do so, because Finn et al teach the delivery of a system similar to the one taught by Huang et al using liposomes consisting of DOPC. Further Grief et al teach T7 RNA polymerase mRNA which can be used in the system taught by Huang et al after 5'-cap modification as taught by Haghighat et al and Finn et al to promote such mRNA stability and translation recruitment and simplify initial supply of T7 polymerase from using bacterial system as in Huang et al to make the mRNA suitable for translation of T7 RNA polymerase in eukaryotic cell. It is within the skill of one of the ordinary skill in the art to determine the optimal ratio of nucleic acid to DOPC as in claim 13. It is expected that such system delivered to cells will provide effects as in claims 14 and 15 in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 
Previous 112 and 102 rejections are withdrawn in view of new amendments, arguments are moot.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635